*656
ORDER

PER CURIAM
Antonio Rice (“Rice”) was convicted in the St. Charles County Circuit Court of first-degree robbery, first-degree assault, and two associated counts of armed criminal action. Rice appeals from the motion court’s denial of his Rule 29.15 motion following an evidentiary hearing. Appellant’s only point on appeal is that trial counsel was ineffective for failing to object to the prosecutors closing argument, which focused on the safety of the community and the need to put the defendants away.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance, with Rule 84.16(b).